741 N.W.2d 348 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Antoine TEEL, Defendant-Appellant.
Docket Nos. 134832, 134833. COA Nos. 264588, 273860.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 26, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The miscellaneous motion is GRANTED.